Case 7:20-cv-00067-JPJ-RSB Document 22 Filed 09/09/21 Page 1 of 5 Pageid#: 940




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 WILLIAM M.,                                   )
                                               )
                  Plaintiff,                   )      Case No. 7:20CV00067
                                               )
 v.                                            )      OPINION AND ORDER
                                               )
 KILOLO KIJAKAZI, ACTING                       )      JUDGE JAMES P. JONES
 COMMISSIONER OF SOCIAL                        )
 SECURITY,                                     )
                                               )
                  Defendant.                   )

     Amy Hansen Geddes, OPN LAW, PLC, Roanoke, Virginia, for Plaintiff; James
McTigue, Special Assistant United States Attorney, OFFICE OF THE GENERAL
COUNSEL, SOCIAL SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for
Defendant.

      In this social security disability case, I accept the report and recommendation

of the magistrate judge.

       William M. challenges the final decision of the Commissioner of Social

Security (“Commissioner”) denying his claim for disability insurance benefits under

certain provisions of the Social Security Act (“Act”). The action was referred to

United States Magistrate Judge Robert S. Ballou to conduct appropriate proceedings.

See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Magistrate Judge Ballou filed

his 20-page Report and Recommendation (“Report”) on August 5, 2021, in which

he recommended that the court affirm the Commissioner’s decision denying
Case 7:20-cv-00067-JPJ-RSB Document 22 Filed 09/09/21 Page 2 of 5 Pageid#: 941




benefits. On August 19, 2021, the plaintiff filed a written objection to the Report.

The defendant filed a response to the objection on September 2, 2021. The objection

is ripe for decision.

       I must make a de novo determination of those portions of the report to which

the plaintiff objects. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). Under the

Act, I must uphold the factual findings and final decision of the Commissioner if

they are supported by substantial evidence and were reached through application of

the correct legal standard. See Coffman v. Bowen, 829 F.2d 514, 517 (4th Cir. 1987).

“[T]he threshold for such evidentiary sufficiency is not high.” Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019). Substantial evidence is “evidence which a reasoning

mind would accept as sufficient to support a particular conclusion. It consists of

more than a mere scintilla of evidence but may be somewhat less than a

preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). If such

evidence exists, my inquiry is terminated and the Commissioner’s final decision

must be affirmed. See id.

      The plaintiff objects to the following aspects of the Report:

             (1)        Its conclusion that the plaintiff’s arguments merely amount to a

      disagreement with the residual functional capacity (“RFC”) determination

      made by the administrative law judge (“ALJ”) and a request to re-weigh the

      evidence;


                                            -2-
Case 7:20-cv-00067-JPJ-RSB Document 22 Filed 09/09/21 Page 3 of 5 Pageid#: 942




              (2)    Its purported disregard of the ALJ’s failure to make specific

      findings regarding how often the plaintiff would experience symptoms at

      work;

              (3)    Its asserted failure to consider record evidence that the plaintiff’s

      mental health symptoms were not controlled by medications;

              (4)    Its conclusion that the ALJ considered the plaintiff’s complaints

      and explained why the evidence did not support greater restrictions in the

      plaintiff’s RFC;

              (5)    Its conclusion that the opinions of Jack Hutcheson, M.D., a state

      agency physician, comport with the ALJ’s RFC regrading environmental

      limitations;

              (6)    Its conclusion that the ALJ sufficiently explained why she did

      not adopt the opinion of William Humphries, M.D., that the plaintiff could

      only stand or walk for two hours in an eight-hour workday;

              (7)    Its conclusion that this case is distinguishable from Mascio v.

      Colvin, 780 F.3d 632 (4th Cir. 2015);

              (8)    Its conclusion that the ALJ specifically found that the plaintiff

      can perform the basic mental demands of light work despite moderate

      limitations in concentration, persistence, or pace;




                                           -3-
Case 7:20-cv-00067-JPJ-RSB Document 22 Filed 09/09/21 Page 4 of 5 Pageid#: 943




            (9)    Its conclusion that the ALJ explained why no additional

      limitations were warranted;

            (10) Its conclusion that the ALJ found that the plaintiff could sustain

      simple routine tasks over a normal workday and that the ALJ accounted for

      the plaintiff’s moderate impairments in her hypothetical questions to the

      vocational expert and in her RFC findings;

            (11) Its purported disregard of the ALJ’s failure to address the

      plaintiff’s ability to stay on task during an eight-hour workday;

            (12) Its reliance on Dr. Humphries’ finding of no mental limitations

      when Dr. Humphries was performing a physical consultative examination and

      was not evaluating the plaintiff for mental limitations;

            (13) Its alleged misconstruction of the opinion of state agency

      physician Joseph Leizer, M.D.; and

            (14) Its conclusion that the plaintiff did not identify subjective

      complaints that the ALJ had failed to consider or specific instances where the

      ALJ had improperly applied the applicable legal standards.

      Based upon my careful consideration of these objections, the record, and the

arguments of counsel, I agree with the magistrate judge that substantial evidence

supported the ALJ’s findings and that the ALJ’s decision was in accord with relevant

case precedent.


                                        -4-
Case 7:20-cv-00067-JPJ-RSB Document 22 Filed 09/09/21 Page 5 of 5 Pageid#: 944




      Accordingly, it is ORDERED as follows:

      1.    Plaintiff’s Objection, ECF No. 20, is DENIED;

      2.    The magistrate judge’s Report and Recommendation, ECF No. 19, is

fully ACCEPTED;

      3.    Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED;

      4.    The Commissioner’s Motion for Summary Judgment, ECF No. 10, is

GRANTED; and

      5.    A separate final judgment will be entered herewith.


                                            ENTER: September 9, 2021

                                            /s/ JAMES P. JONES
                                            Senior United States District Judge




                                      -5-
